MEMORANDUM **
Maria De La Cruz Rodriguez-Gomez, a native and citizen of El Salvador, petitions for review of the Board of Immigration Appeals’ order affirming without opinion an immigration judge’s (“U”) decision denying her motion to reopen deportation proceedings conducted in absentia. We have jurisdiction pursuant to 8 U.S.C. § 1252. We review for abuse of discretion the denial of a motion to reopen. Konstantinova v. INS, 195 F.3d 528, 529 (9th Cir.1999). We grant the petition for review.
The IJ’s decision does not contradict Rodriguez-Gomez’s claim that she was not told about her hearing by either her notary or her attorney and simply states that her attorney was properly served with notice. Failure to notify petitioner about her hearing would constitute ineffective assistance of counsel and provides reasonable cause for Rodriguez-Gomez’s absence from her hearing. See Lahmidi v. INS, 149 F.3d 1011 (9th Cir.1998).
Accordingly, we grant the petition and remand for further proceedings. INS v. Ventura, 537 U.S. 12, 16-17, 123 S.Ct. 353, 154 L.Ed.2d 272 (2002) (per curiam).
PETITION FOR REVIEW GRANTED; REMANDED.

 This disposition is not appropriate for publication and is not precedent except as provided by 9th Cir. R. 36-3.